EXHIBIT 10.129



 

 

SUMMARY OF CHANGES IN COMPENSATION OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT



 

As of March 13, 2006, the following are the base salaries (on an annual basis)
of certain named executive officers (as defined in Item 402(a)(3) of Regulation
S-K) of Mechanical Technology Incorporated whose compensation was either not
previously disclosed or has changed from the employment agreement previously
filed as an Exhibit:

Steven N. Fischer

$ 180,000

Chairman, Mechanical Technology Incorporated

 

Cynthia A. Scheuer

$ 200,000

Vice President, Chief Financial Officer and Secretary,



Mechanical Technology Incorporated



   

The Company does not have a written employment agreement with Steven N. Fischer,
its Chief Executive Officer, however it does have an arrangement with him where
he is paid an annual salary of $180,000 and he will receive 100% of his base
salary and benefits for six months if he is terminated without cause. This
arrangement continues unless modified or terminated.

The Company will provide additional information regarding compensation awarded
to all Named Executive officers in respect of and during the year ended December
31, 2005, in the Proxy Statement for the Company's 2006 Annual Meeting of
Shareholders which will be filed with the Securities and Exchange Commission
within 120 days of year end.